Case 7:20-cr-00444-VB Document 43 Filed 12/10/20 Page 1 of 1

  
  

hey

|
uy |
Yy Le oe .

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

|
SOUTHERN DISTRICT OF NEW YORK | ELECTR OGIO ALYY GCL
UNITED STATES OF AMERICA, Meares : CONSENM-TO'RROCEED BY VIDEO OR
TELE CONFERENCE
-against- =
20 -CR- 444-| (Vi)
uw
Frank Brown
Defendant(s).
xX
Defendant _Frank Brown hereby voluntarily consents to

 

participate in the following proceeding via _xx videoconferencing or ___ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

xx_ Conference Before a Judicial Officer currently scheduled for December 10, 2020

(During a telephone call on November 25, 2020, Frank Brown
authorized Benjamin Gold to place his.digital signature on this form)
Frank Brown ‘en (>
Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Frank Brown Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or Nee
(r | (o| VY

Date U.S. District Judge/ULS-Megistratetodge—

 

 
